Case 1:20-cv-00123-JRS-DML Document 37 Filed 02/04/20 Page 1 of 2 PageID #: 413




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



 JOHN DOE,                                            CASE NO. 1:20-CV-123-JRS-DML

                 Plaintiff,

        v.                                            PLAINTIFF’S NOTICE OF
 INDIANA UNIVERSITY, PROVOST                          WITHDRAWAL OF MOTION FOR
 LAUREN ROBEL, KATHY ADAMS-                           TEMPORARY RESTRAINING ORDER
 REISTER, LIBBY SPOTTS, ROBERT
 BILLINGHAM, MICHAEL COURTNEY
 AND GRANT VOGTMAN,


                Defendants.


        Plaintiff John Doe (“John”) hereby gives notice that he is withdrawing his Motion for

 Temporary Restraining Order (“Motion for TRO”) filed on January 14, 2020. ECF 1.

        John sought an injunction directing Indiana University (“IU”) to reinstate him, so that he

 could continue his studies at the start of the Spring 2020 term. ECF 1 and 2. The following

 afternoon, January 15, the Court held a scheduling conference on plaintiff’s motion. The Court

 deferred ruling on the motion to allow defendants an opportunity to submit briefing on the matter

 and set the hearing for February 11.

        After learning that a ruling on his motion would be delayed, John chose to proceed. As

 explained in his attached declaration, John firmly believed that even if he started classes late, he

 could make up the lost time. (Declaration of John Doe at ¶¶ 8-9, Exhibit A hereto). John has since

 reconsidered whether it is viable to join classes five weeks into the term, and has now determined

 that it presents an impossible hurdle. Id. at ¶ 10. The accumulation of lost instruction time as well

 as the missed readings and assignments pose too great a burden for John to overcome. Id. He has
Case 1:20-cv-00123-JRS-DML Document 37 Filed 02/04/20 Page 2 of 2 PageID #: 414




 decided, therefore, that the more sensible approach is to withdraw his motion and continue to

 litigate his case on the merits in the normal course. Id. at 11.

        John’s decision matches the view expressed by defendants in their memorandum in

 opposition. As defendants explain it, “even if [John’s] requested TRO were granted, he will be at

 least five weeks behind in his classes, and his professors would face additional if not impossible

 burdens in attempting to catch him up.” ECF at 14. Defendants add that under these circumstances

 “the more sensible approach to this case would be to litigate on a standard timeframe where, if

 [John Doe] manages to find success on the merits, he could rejoin the University or another

 educational institute in time for summer session.” Id.

        John Doe agrees. In view of the time that has passed since the filing of his motion, an

 injunction, if granted, will not provide the relief needed. Accordingly, he is withdrawing his

 Motion for TRO.

                                                        Respectfully submitted,

                                                        /s/ Eric J. Rosenberg
                                                        Eric J. Rosenberg (0069958)
                                                        395 North Pearl Street
                                                        Granville, Ohio 43023
                                                        Telephone 740.644.1027
                                                        erosenberg@rosenbergball.com




 PAGE 2—DECLARATION OF JOHN DOE RE: WITHDRAWAL OF MOTION FOR TRO
